Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 have been examined.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, “Apparatus, Method and Storage Medium for detecting an equipment to be inspected”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a storage portion for storing, by each position on a patrol route, an equipment to be inspected in a plant which should be inspected by viewing by a patroller” as per claim 1;
“the storage portion further stores, by each position on a patrol route, a reference electroencephalogram of a patroller at the position” as per claim 3 and 4; 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, it specifies "a storage portion for storing, by each position on a patrol route, an equipment to be inspected in a plant which should be inspected by viewing by a patroller". The wording "by each position" is unclear as it reads as if each position would store the patrol route. It is noted however, that a controller stores different positions of equipment of a patrol route. Moreover, the wording "inspected by viewing" reads as if the patroller is only allowed to look at the equipment (and e.g. not touch the equipment), which is not supported by the description and drawings. Last but not least, the wording "patroller" is that broad that it encompasses a robot or a drone inspecting the equipment in the plant, which is not supported by the description and drawings. 
As per claim 1, it specifies "a first detection portion for detecting a viewed equipment which has been viewed by a patroller; and an alert portion for outputting an alert signal about the viewed equipment, in response to a fact that the equipment to be inspected, which corresponds to a position of a patroller on a patrol route, is not detected as the viewed equipment." The wording is unclear as it first of all specifies that an equipment is detected as being a "viewed equipment" (i.e. an equipment which has been inspected) and thereafter specifies that the equipment is detected as not being viewed (i.e. the equipment has not been inspected). Due to this contradiction it is not clear, if the equipment actually has been viewed or not. The description is also rather unclear concerning this aspect. What appears to be clear is that the human being in form of the patroller inspects an equipment and if the patroller detects that the equipment is malfunctioning an alert is generated, the alert comprising the position of the malfunctioning equipment. This is however not apparent from the wording of claim 1. Moreover, the quoted wording reads as if a warning is generated if the patroller forgets to check an equipment (i.e. if the patroller passes by the equipment without inspecting it). This meaning is, however, not supported by the description and drawings. Claim 1 should be clarified based on the description and drawings and as pointed out in the previous paragraph. In addition it is noted that the quoted passage of claim 1 specifies a "viewed equipment" and a "equipment to be inspected", whereby it is not clear if both wordings refer to the same or to a different equipment. If both wordings refer to the same feature one consistent wording should be used. If both wordings refer to different features, the difference should be apparent from the wording of the claims. 
Examiner note: The applicant is reminded to take care of the use of the definite and indefinite article, especially during the formulation of the claims. When a feature is first mentioned, the indefinite article "a" should be used. For all following mentioning of the feature the article "the" should be used. It is noted that usually it is not correct to omit the article entirely. The entire set of claims should be revised and amended where appropriate. 
As per claims 12 and 13, they are method claim and computer program claim correspond to claim 1, therefore, the similar rejection above of claim 1 are rejected for the similar reasons set forth. 
As per claims 2-11, they are rejected based on the dependency of claim 1.
As per Claim 2, it specifies "when outputting an alert signal, that the alert signal will be outputted", whereby it is unclear if the alert is currently output or if the alert will be output. According to the description and drawings it appears that the second option was intended by the applicant.  Claim 2 is moreover that broad that it encompasses the scenario that the patroller puts the wearable device on "mute" or something similar to a "flight mode" (where no notifications are received/generated), which is however not supported by the description and drawings. According to the description and drawings it appears that the patroller has the possibility to avoid that the warning is sent to the management center in case the patroller makes a cancellation input on the wearable device, which is however not apparent from the wording of claim 2. 
As per Claim 3 and 4, respectively, it specifies "the storage portion further stores, by each position on a patrol route, a reference electroencephalogram of a patroller at the position", which means that e.g. for each centimeter on the patrol route an EEG is stored, which is not supported by the description and drawings. According to the description and drawings it appears that for each equipment to be inspected an EEG is stored, which is however not apparent from the wording of claim 3. Moreover, claim 3 is not clear, as it is not clear if the EEG feature is AND or OR combined with the subject-matter of claim 1. If claim 3 clearly specifies an AND combination this objection will be overcome (see e.g. fig. 4).
As per Claim 5 and 6, respectively, it is not clear, the reasoning being the following. It is noted that a human being always smells, hears and tacitly feels something (i.e. the patroller always has a perception trough the tactile, olfactory and auditory sense). Thus, the subject-matter of claim 4 does not make any sense. Claim 5 and 6, respectively, is moreover unclear, as it first of all specifies "detecting an equipment, for which a sensory inspection using the perception has been conducted" and thereafter specifies "on which a sensory inspection using the perception should be conducted by a patroller". It is thus not clear, if the sensory inspection actually took place or should take place.  Moreover the last paragraph of claim 5 and 6, respectively, reads as if the alert is generated, if the patroller inspected the equipment from a wrong position (i.e. the device should to be inspected by the patroller standing in front of the device, but the patroller stood behind the device while inspecting the device), which is not supported by the description and drawings. In view of the multitude of big clarity issues being present in claim 5 and 6 and in view of the description and drawings being rather unclear (e.g. it appears that in fig. 5 "Y" and "N" should be swapped?!?) deletion of claim 5 and 6, respectively, appears to be the most appropriate solution. 
As per Claim 7, it is first of all unclear due to its dependency on claim 6. In addition, it is noted that in claim 7 it is not clear, if the hand of the patroller has to physically touch the equipment (i.e. physical overlapping) or if the hand of the patroller has to be placed in front of the equipment (i.e. is overlapping virtually on the image). 
As per Claim 11, it specifies that the alert portion is disposed in a management center. This contradicts claim 1, which specifies that an apparatus (i.e. wearable smart glasses) is having the alert portion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In order to expedite prosecution, Examiner is attempted the best to understand the claims subject which Prior Arts references is applied for rejection in view of the 35 U.S.C. 112, second paragraph.

Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schmirler et al. (EP 3318945).
As per claim 1, Schmirler shows: 
An apparatus ("wearable appliance 206", see fig. 4 with Para [39]), comprising:
a storage portion ("memory 422", see fig. 4 with Para [39]) tor storing, by each position on a patrol route, an equipment to be inspected in a plant which should be inspected by viewing by a patroller (see Para [62] and Para [126]);
a position acquisition portion ("location and orientation component 41 0", see fig. 4 with Para [39]) tor acquiring a position of a patroller on a patrol route (see Para [62]);
a first detection portion for detecting a viewed equipment which has been viewed by a patroller (see Para [126]); and
an alert portion ("system interface component 404", see fig. 4 with Para [40]) tor outputting an alert signal about the viewed equipment, in response to a fact that the equipment to be inspected, which corresponds to a position of a patroller on a patrol route, is not detected as the viewed equipment ( Para [29] discloses the clear parts of this feature, namely that "an alert" is generated, because Para [29] discloses that a notification is sent to the wearable device of a qualified plant technician)."

As per claim Claim 12 and 13, they are a method claim and a computer program claim, both corresponding to the apparatus claim 1. Therefore, they are rejected for the similar reason set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689